NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KARLENE K. PETITT,                              No. 21-35494

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01093-RSL

 v.
                                                MEMORANDUM*
AIR LINE PILOTS ASSOCIATION, AKA
ALPA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Karlene K. Petitt appeals pro se from the district court’s judgment in her

action alleging breach of the duty of fair representation in connection with an

arbitration hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Puri v. Khalsa,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
844 F.3d 1152, 1157 (9th Cir. 2017). We affirm.

      The district court properly dismissed Petitt’s action because Petitt failed to

allege facts sufficient to show that her union attorney’s representation of her during

an arbitration hearing, or the actions of the union-appointed arbitration board

members, were arbitrary, discriminatory, or in bad faith. See Beck v. United Food

& Com. Workers Union, Local 99, 506 F.3d 874, 879-80 (9th Cir. 2007)

(discussing requirements for a breach of duty of fair representation claim by a

union member); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” and conclusory allegations are

not entitled to be assumed true (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                     21-35494